Citation Nr: 0914321	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a bilateral knee 
disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1951 to May 1953.

Service connection for bilateral hearing loss and a back 
disability was initially denied in an August 1953 rating 
decision.  Service connection for a bilateral knee disability 
was initially denied in a September 1987 rating decision.  
The Veteran did not appeal either determination.  

The Veteran subsequently attempted to reopen the back and 
hearing loss claims.  
His request as to both claims was denied in May 1990, and a 
subsequent attempt to reopen his hearing loss claim was 
denied in July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and October 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which determined 
that the Veteran had not submitted new and material evidence 
sufficient to reopen the previously-denied claims of 
entitlement to service connection for bilateral hearing loss, 
a bilateral knee disability and a low back disability.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Nashville RO in April 2002.  A transcript of the hearing is 
associated with the Veteran's VA claims folder.
In August 2002, the Board issued a decision which determined 
that new and material evidence had not been received which 
was sufficient to reopen the Veteran's previously-denied 
claims of entitlement to service connection for bilateral 
hearing loss, a bilateral knee disability and a low back 
disability.  In February 2003, the Veteran asked the Board to 
reconsider the August 2002 decision.  
See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1000, 20.1001 (2007).  A Deputy Vice Chairman of the Board 
denied the Veteran's request for reconsideration in February 
2003. 

The Veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated June 21, 2004, the Court stayed 
appellate proceedings to allow for the Veteran to ask that 
the Board reconsider its August 2002 decision or for the 
Board to reconsider its decision sua sponte if it so chose.  
In July 2004 the Veteran asked the Board to "please 
reconsider your decision of 8/28/2002."  The Deputy Vice 
Chairman found no reasonable basis for reconsideration and 
denied the Veteran's request in August 2004.  The Court was 
duly notified.  In an Order dated September 15, 2004 the 
Court determined that the case be remanded to the Board for 
readjudication.
The Court's decision will be discussed below.

The Board remanded the case in May 2005 and again in July 
2008 in order to provide adequate notice pursuant to 
38 U.S.C.A. § 5103(A) (West 2002).  
In December 2008, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the Veteran's claims.  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings. 

Issue not on appeal

A May 2008 rating decision denied the Veteran's request to 
reopen a previously-denied claim of entitlement to service 
connection for post traumatic stress disorder.  To the 
Board's knowledge, the Veteran has not disagreed with that 
decision.  That matter is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed September 1987 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a bilateral knee disability.  

2.  The evidence associated with the claims folder subsequent 
to September 1987 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the Veteran's claim of entitlement to service connection for 
a bilateral knee disability.

3.  In an unappealed May 1990 rating decision, the RO denied 
the reopening of the Veteran's claim of entitlement to 
service connection for a low back disability.  

4.  The evidence associated with the claims folder subsequent 
to May 1990 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's claim of entitlement to service connection for 
a low back disability.

5.  In an unappealed July 1997 rating decision, the RO denied 
the reopening of the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

6.  The evidence associated with the claims folder subsequent 
to the July 1997 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The RO's September 1987 decision denying service 
connection a bilateral knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the September 1987 rating decision, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  The RO's May 1990 decision denying the reopening of the 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

4.  Since the May 1990 rating decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

5.  The RO's July 1997 decision denying the reopening of the 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

6.  Since the July 1997 rating decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral knee 
disability, a low back disability and bilateral hearing loss.  
As was discussed in the Introduction, each claim was denied 
in the past.  Implicit is the Veteran's contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claims has been received.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Court's Order

As was noted in the Introduction, this case was appealed to 
the Court, which issued a stay in June 2004.  The Board 
complied with the instructions of the June 2004 stay as 
detailed above.  

The Court's September 2004 remand was the result of a March 
2004 brief submitted by the Secretary of VA which asserted 
that proper notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) was not provided to the 
Veteran.  The matter of VCAA notice compliance will be 
addressed below.  

Stegall concerns

In May 2005 and July 2008, the Board remanded the claims in 
order to provide the Veteran with adequate notice pursuant to 
38 U.S.C.A. § 5103(A) (West 2002) as well as the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The requested development was completed in October 2008 and 
the Veteran's claims were readjudicated in the December 2008 
SSOC.  Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply unless the claims are reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim]. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
in Huntington, West Virginia dated October 28, 2008, 
including the necessity of evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  The Board acknowledges VCAA letters 
dated in March 2001, June 2005 and September 2008; however, 
these letters do not provide adequate notice pursuant to the 
VCAA and will be discussed no further herein.   

With respect to notice regarding new and material evidence, 
the above-referenced October 2008 letter specifically 
explained that the Veteran was previously denied service 
connection for a bilateral knee disability, a low back 
disability and bilateral hearing loss and that the appeal 
period for these decisions had expired and they are now 
final.  

The Board acknowledges that the October 2008 letter notified 
the Veteran that his bilateral hearing loss and low back 
claims were denied in an August 1953 rating decision but 
failed to mention the subsequent May 1990 and July 1997 
decisions which denied the reopening of these claims.  This 
error is presumed prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
[holding that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial].  

The burden to demonstrate lack of prejudicial harm is on VA 
and may be shown in three ways: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claims, particularly in light of the lengthy procedural 
history, which as discussed above included a Court remand 
specifically involving VCAA  notice.  In any event, the 
October 2008 VCAA letter indicated that the claims for 
bilateral hearing loss and a low back disability had been 
finally denied and that the submission of new and material 
evidence was necessary to reopen them; the actual date of the 
final decision does not change the necessity to submit such 
evidence.  Accordingly, the essential fairness of the 
adjudication was not affected.  See Sanders, supra.  

The Veteran was further advised in the October 2008 letter 
that evidence sufficient to reopen his previously denied 
claims must be "new and material," and the letter provided 
the regulatory language of the former version of 38 C.F.R. 
§ 3.156(a).  The Veteran was also specifically advised in the 
October 2008 letter as to the reasons these claims were 
previously denied: "Your claim[s] for bilateral hearing loss 
and low back disabilities were previously denied because 
neither were incurred [in] nor aggravated by your military 
service . . . Your claim for a bilateral knee disability was 
previously denied because there was no objective medical 
evidence linking your current knee disability to your 
military service."  This advisement was clearly in 
conformity with the Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
October 2008 VCAA letter.  Specifically, the Veteran was 
advised in the letter that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
in the letter that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information.  The VCAA letter also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The Veteran was advised in a June 2005 VCAA letter as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know. 
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the June 28, 2005 
VCAA letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008). The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. 
§ 3.159(b)(1).]
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The October 2008 VCAA letter, as well as a letter 
from the RO dated March 27, 2008, provided notice as to 
elements (4) and (5), degree of disability and effective 
date.  In any event, because the Veteran's claims are being 
denied, elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided notice of 
the VCAA prior to the initial adjudication of his claims in 
October 2000 and October 2001.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, following the issuance of the 
March 2008 and October 2008 VCAA letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  His claims were subsequently readjudicated in the 
December 2008 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders, supra.  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board also observes that all due process concerns have 
been satisfied. 
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and provided personal testimony to the 
undersigned in April 2002.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, including sensorineural 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), finally 
disallowed claims may be reopened when new and material 
evidence is presented or secured with respect to those 
claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the Veteran's 
claims to reopen were initiated in March 2000 and January 
2001, the revised regulations are inapplicable to the present 
appeal.  The former regulation, which is still applicable to 
this case, is set forth in the paragraph immediately 
following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

For the sake of clarity, the Board will first present a brief 
factual background as to each of the claims.

The bilateral knee claim

Service connection for a bilateral knee disability was 
initially denied in an unappealed September 1987 rating 
decision.  The RO's denial of service connection for was 
predicated of lack of aggravation of a pre-existing 
disability.  

Specifically, an October 1951 service medical record 
indicated that the Veteran had twisted his left knee two 
years prior to his induction into active service.  The RO 
determined upon review of the remaining service records, to 
include the May 1953 separation examination, that the 
Veteran's pre-existing left knee disability underwent no 
increase in severity during his active military service, and 
thereby did not trigger the presumption of aggravation.  See 
Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of 
aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).  

As for the Veteran's right knee, the RO's denial of service 
connection for was predicated on the absence of evidence of 
in-service disease [Hickson element (2)].  Hickson element 
(3), medical nexus, was also necessarily lacking.  

The low back claim

Service connection for a low back disability was initially 
denied in an unappealed August 1953 rating decision.  The 
RO's denial of service connection for a low back disability 
was predicated on the absence of evidence of in-service back 
disease [Hickson element (2)].  Although a November 1952 
service medical record documented lumbosacral strain, the RO 
determined upon review of the remaining service medical 
records, to include the May 1953 separation examination, that 
this was an acute and transitory event which resolved prior 
to separation from service.  Hickson element (3), medical 
nexus, was also necessarily lacking for the claim.  

The Veteran subsequently attempted to reopen the claim in 
April 1990, and that claim was denied in an unappealed May 
1990 rating decision.  

The hearing loss claim

Service connection for bilateral hearing loss was initially 
denied in the above-referenced August 1953 rating decision.  
The RO's denial of service connection for bilateral hearing 
loss was predicated of lack of aggravation of pre-existing 
hearing loss.  Specifically, the Veteran's October 1950 pre-
induction examination evidenced "defective hearing 
bilaterally".  The RO determined upon review of the 
remaining service records, to include the May 1953 separation 
examination, that the Veteran's pre-existing hearing loss 
underwent no increase in severity during his active military 
service, and thereby did not trigger the presumption of 
aggravation.  See Mason and Sondel, both supra.  

The Veteran subsequently attempted to reopen the claim in 
April 1997, and that claim was denied in an unappealed July 
1997 rating decision.  

As was described in the Introduction, the Veteran has 
attempted to reopen all three claims.  The RO denied 
reopening, and this appeal followed.

Analysis
  
The September 1987, May 1990 and July 1997 decisions are 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

As explained above, the Veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
(i.e. after September 1987 for the bilateral knee claim; 
after May 1990 for the low back claim; and after July 1997 
for the hearing loss claim) bears directly and substantially 
upon the specific matters under consideration, namely whether 
the Veteran has submitted evidence indicating an increase in 
severity of pre-existing bilateral hearing loss and left knee 
disability during service and the presence of right knee and 
low back disabilities in service.  See 38 C.F.R. § 3.156 
(2001).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) [holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence].

Evidence which has been added to the record since the 
September 1987, May 1990 and July 1997 rating decisions 
includes forms pertaining to the status of the Veteran's 
dependents, Social Security Administration benefits and 
income for pension purposes, as well as his claims for 
housebound status, special monthly pension based on the need 
for aid and attendance and service connection for post 
traumatic stress disorder (PTSD).  These records, although 
new, are obviously not material to the claims in that they do 
not address the crucial matters of in-service incurrence or 
aggravation of the bilateral knee disability, back disability 
and hearing loss.  

Also of record are copies of various service medical records 
and VA outpatient reports which were previously considered 
and are thus not new.

VA and private records dated beginning in December 1989 
indicate treatment for a variety of unrelated medical 
problems, including PTSD, cardiovascular disease, pulmonary 
disease, obstructive sleep apnea, sinus problems and 
hypertension.  The Veteran presented for a VA examination in 
regards to his claim for PTSD in April 2008.  A February 21, 
2005 statement from R.J.M., Ph.D. and a March 15, 2005 
statement from social worker J.W.G. concern the Veteran's 
psychiatric problems.  Records from S.C., M.D., and D.C., 
M.D., reflect treatment for Alzheimer's disease and records 
from S.J.B., M.D., reflect treatment for cardiovascular 
problems.  Also of record are treatment reports from the 
University of Tennessee Memorial Hospital demonstrating 
treatment for neck pain, headaches hypertension and pulmonary 
problems and the UT Sleep Center for the Veteran's 
obstructive sleep apnea.  The Veteran also submitted a 
printout of his prescriptions for various health problems.  
These documents, though new, are not material to the claims 
for service connection for a bilateral knee disability, a low 
back disability and bilateral hearing loss.

The Veteran's representative argues that recent VA outpatient 
notes dated from November 15, 2005 to November 20, 2008 
demonstrate treatment for hearing problems and a low back 
disability and "show that the [V]eteran has been treated for 
his bilateral knee disability and evidence reveals it is 
related to service."  See the March 12, 2009 Appellant's 
Post-Remand Brief.  These recent VA outpatient notes indeed 
indicate current diagnoses of bilateral knee, low back and 
hearing loss disabilities.  However, the existence of such 
disabilities was not at issue in September 1987, May 1990 and 
July 1997. As such, these medical records are not new and 
material.  See also Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].  

Contrary to the assertions of the Veteran's representative, 
these recent treatment records do not indicate an increase in 
severity of pre-existing bilateral hearing loss and left knee 
disability during service and the presence of right knee and 
low back disabilities in service.  With respect to the 
Veteran's own statements, to include those made to his 
treating clinicians, as well as his testimony to the effect 
that his current bilateral knee, low back and hearing loss 
disabilities are related to his military service, such 
evidence is cumulative and redundant of statements made prior 
to the September 1987, May 1999 and July 1997 decisions and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  It is well established that information 
from an appellant which is merely transcribed by a medical 
professional still amounts only to a statement from that 
appellant.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993)

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's bilateral 
knee, low back and hearing loss disabilities are related to 
his military service.  The evidence submitted subsequent to 
the September 1987, May 1990 and July 1997 denials of the 
Veteran's claims is therefore cumulative and redundant of the 
evidence of record at those times, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  See 38 C.F.R. § 3.156(a) (2001).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for a bilateral knee disability, a low back 
disability and bilateral hearing loss are not reopened.  The 
benefits sought on appeal remain denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a bilateral knee 
disability is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disability 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


